309 S.W.3d 340 (2010)
STATE of Missouri, Respondent,
v.
Kristopher A. MILLER, Appellant.
No. ED 92262.
Missouri Court of Appeals, Eastern District, Division Two.
February 16, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 29, 2010.
Application for Transfer Denied May 25, 2010.
Kent Denzel, Columbia, MO, for Appellant.
Christopher A. Koster, Attorney General, Terrence M. Messonnier, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Kristopher Miller ("Defendant") appeals from the judgment upon his conviction by a jury of the class A felony of assault in the first degree, Section 565.050, RSMo 2000, for which he was sentenced to ten years' imprisonment. Defendant argues the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence because there was insufficient evidence to establish the victim suffered physical injury that created a substantial risk of death, serious disfigurement, or protracted loss or impairment of the function of any part of his body. Defendant also contends the trial court plainly erred in failing to sua sponte instruct the jury to disregard evidence of plea negotiations, in sustaining the State's objection to Defendant's argument about Dr. Kutz's testimony where the State misstated the evidence, and in failing to sua sponte instruct the jury to disregard the State's comments regarding the victim's emotional state and the victim's fear of Defendant during closing argument.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons *341 for this order. The judgment is affirmed in accordance with Rule 30.25(b).